DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 6-17 as filed on 29 July 2020 are examined herein.
Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The file history contains two specifications. Applicant filed one on 24 July 2020 and it is approximately 822 pages long.  The substitute specification filed on 2 November 2020 is approximately 144 pages long (“UNMARKED SUBSTITUTE SPECIFICATION”) and is used during examination of this application.

Specification
3.	The specification is objected to because the most recent “SUBSTITUTE SPECIFICATION” has neither page numbering nor paragraph numbering.

Sequence Rules
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(I) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.
Sequence identifiers are missing from at least pages 75-76 as well as Table 1. Spec., pp. 103 (approximately) et seq.
Full compliance with the sequence rules is required in response to this Office action. Applicant can either give each sequence present within the tables a unique identifier number, or specify them as a range with respect to an already identified sequence. A complete response to this Office action must include both compliance with the sequence rules and a response to the issues set forth herein.  Failure to fully comply with both of these requirements in the time period set forth in this Office action will be held to be non-responsive.

35 USC § 112(b) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6 and 13-14 are rejected because they recite the limitation “at least 90 sequence identity” (or similar phrasing) in reference to a SEQ ID NO.  It is quite clear that Applicant meant “at least 90% sequence identity” and, in the interest of compact prosecution the claims are examined on that basis.  Even though it is clear, the claim is indefinite without the “%” annotation.
Similarly, claims 7,10, and 14 recite “95” rather than “95%”  


Claims 6 and 13 are rejected because each recites the limitation “the promoter activity of SEQ ID NO:148.” First, the term lacks an antecedent basis in the claim. Second, the limitation is a relative term that requires measuring promoter activity relative to some standard.  The term “the promoter activity of SEQ ID NO:148” however is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite activity. Further, the term in question lacks a general art- accepted meaning. Thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and the metes and bounds of the claim cannot be determined. Furthermore, the meaning of this limitation could arbitrarily change to designate something different during the lifetime of a patent. Thus, one's ability to determine the metes and bounds of the claim would be impaired. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970). In the interests of compact prosecution, the limitation is read as requiring some degree of promoter activity. Dependent claims are included in this rejection because none provide limitations obviating this rejection.


Dependent claims are included in these rejections because none provide limitations obviating this rejection.


35 USC § 112(a) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable  any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 6-7, 9-10, 12-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 reads on a vector construct with a first nucleic acid that is at least 90% sequence identity to SEQ ID NO:148, or a fragment of either where the fragment, but not the variant, is required to have the promoter activity of SEQ ID NO:148, together with a transcribable second nucleic acid where the first and second nucleic acid molecules are heterologous to each other and are operably linked.
Dependent claims 7-8 require progressively higher levels of sequence identity.  Claim 7 is largley rejected because of its rejection under 35 USC 112(b) supra.  Claim 8 is not rejected under the written description requirement.
Dependent claim 9 reads on a host cell comprising the vector. 
Dependent claim 12 reads on a plant cell comprising the vector.  Dependent claim 17 reads on a plant comprising the vector.
Claim 13 reads on a method of modulating transcription using a vector comprising the same limitations as the composition of claim 6.
Dependent claims 10-11 and 15-16 require progressively higher levels of sequence identity.  Claims 10 and 15 are rejected because of its rejection under 35 USC 112(b) supra.  Claims 11 and 16 are not rejected under the written description requirement.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The claimed genera include sequence variants of SEQ ID NO:148 sharing as little as 90% sequence identity with SEQ ID NO:148 and fragments of SEQ ID NO:148.
Applicant’s claimed invention is directed at a promoter.  Spec. title & p. 3.  The sequence listing identifies SEQ ID NO:148 as the TP0107 promoter.  
The specification provides the “promoter report” for TP0107.  Id., pp. 129-35.  The “promoter report” appears to include results from recombinant expression of heterologous genes.
Applicant, in this specification, describes only nucleic acid molecules comprising the full length of SEQ ID NO:148 and does not describe making any sequence variants of SEQ ID NO:148.
SEQ ID NO:148, for example, is 1,000 bps long. If the first approximately 90% base pairs were held constant, and the remaining 100 (10%) were varied, that would result in 1004 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
Thus, in contrast to the scope of the claimed invention, Applicant provides minimal description.  As noted above, the specification provides only the “promoter report” for TP0107.  Id., pp. 129-35.  The “promoter report” does appear to include results from recombinant expression of heterologous genes.
Reviewing the 100% matches with publicly available sequences does not reveal a match to any well-characterized promoter.  When SEQ ID NO:148 was used in a search NCBI’s BLAST® website (19 September 2022), the search did not reveal any matches to well-characterized promoters.  The sequence search revealed that SEQ ID NO:148 may be associated with 3=ketoacyl-CoA synthase 17 (KCS17).
Several examples in the promoter art, however, describe that changes to the primary structure of a promoter / transcription regulating sequence such as SEQ ID NO:148, changes that would still fall within the scope of claim 6, might have significant effects on the variant nucleotide sequence’s ability to function as a promoter.  See, e.g., Donald & Cashmore (1990) EMBO J 9:1717-26, abstract; Kim et al. (1994) Plant Mol Biol 24:105-17, abstract; and Dolferus et al. (1994) Plant Physiol 105:1075-87, abstract.
Thus, in contrast to the size of the genus claimed, Applicant only provides SEQ ID NO:148.  The art does not supply any supplemental information.  Applicant fails to describe a representative number of species.
In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F.3d at 1569, 43 USPQ2d at 1406.
In the case of the instant invention, neither the specification nor the art describe the conserved structures that are necessary and/or sufficient for the promoter activity of SEQ ID NO:148.  The promoter art in general describes a promoter as a linear assembly of structures related to binding transcription factors, with the bulk of the binding sites upstream of the TATA box which directs RNA Polymerase II binding.  The combination of these structures generally determines the activity and the specificity of the promoter.  See, e.g. Potenza et al. (2004) In Vitro Cell Dev Biol Plant 40:1-22, p.2 and Fincher et al., WO 01/44457 A2, published 21 June 2001, pp. 12-13.  Furthermore, in an introduction to a 2007 publication regarding the in silico analysis of a plant promoter, Saha et al. teaches that computational analysis of promoters is only a starting point for physical analysis, and experimental verification is still required.  Saha et al. (2007) In Silico Biol 7(1):7-19, p. 8.  
Applicant only describes the full-length sequences.  Applicant fails to correlate any individual structural feature(s) of the claimed promoter as necessary and/or sufficient for activity in the instant invention.  Nor does the art describe the necessary and sufficient structural features required for a promoter.
Furthermore, reflective of the modular structure of a promoter, studies show variable effects when deleting segments from a promoter.  For example, Nitz et al. teaches the Pyk10 gene which displays seedling- and root-specific promoter activity. Nitz et al. (2001) Plant Sci 161 :337-46, title.  Nitz et al. teaches four promoter fragments: 263 bp, 797 bp, 1457 bp, and 2242 bp. Id., p. 342.  The 797 bp fragment and the 1457 bp fragment showed root-specific activity although the 1457 bp fragment was 8-times as active. Id. However, neither the 263 bp nor the 2242 bp fragment was functional in a plant. Id., p. 341.  Although the claims broadly read on nucleotide sequences, e.g. sharing at least a 90% identity to, e.g. SEQ ID NO:148, Applicant fails to provide structural information as to how to distinguish the claimed invention from the plethora of different nucleotide substitutions, deletions and additions to SEQ ID NO:148 that fall within the scope of the claims.  The instant specification fails to provide sufficient descriptive information, such as definitive structural characteristics of the features necessary and sufficient for SEQ ID NO:148 to act as a promoter.
In summary, although the claims read on a large number of variant nucleotide sequences and fragments claimed as a promoter Applicant only describes one.  Otherwise, the disclosure fails to describe any variant sequences or any combination of common structural elements that identify members of the genus of promoter variants that will be active within the instant invention and distinguish them from inoperative variants.
SEQ ID NO:148 by itself is insufficient to describe the claimed genera.  The specification therefore fails to provide an adequate written description of the claimed invention.  Thus, Applicant has not demonstrated possession of the claimed genera to one of skill in the art at the time this application was filed.
Given the lack of written description in the specification plus the lack of knowledge in the prior art as it relates to SEQ ID NO:148, one of skill in the art would not believe that Applicant was in possession of the broad genus claimed at the time of filing the instant application.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


7.	Claims 6-7, 9-10, 12-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of SEQ ID NO:148, as well as fragments thereof as a promoter, does not reasonably provide enablement for all nucleic acid sequences that are at least 90% sequence identical to SEQ ID NO:148 but lack any activity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Federal Circuit in In re Wands  lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id., 858 F2d at 737, 8 USPQ2d at 1404.
The scope of the claims is set forth supra in the rejection under the written description requirement.  The claims that require an exact match to SEQ ID NO:148 are not rejected under the ‘scope of enablement’ rejection.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a sequence variant of, e.g. SEQ ID NO:148, without activity and how that would relate to function within the instant invention.  One of skill in the art would also find it difficult to predict which of the claimed sequence variants could be used as promoters in the instant invention, and which could not.  Although testing gene regulatory sequences can be routine, Applicant has provided no guidance as to how to proceed.
Regarding the variants of SEQ ID NO:148 without activity, the pending claims are similar to the In re Fisher decision of the Federal Circuit.  In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005).  In that 2005 decision, a general disclosure in the patent application was provided to support claims to a nucleic acid whose particular function is not disclosed.  Id., 421 F.2d at 1372-73, 76 USPQ2d 1231.  
The court found that none of the utilities generally suggested for the claimed nucleic acids and compositions in the Fisher case were enough to satisfy the utility requirement. Id., 421 F.2d at 1376, 76 USPQ2d 1234. The instant case is similar in that the specification merely provides uses for the full length sequences and the fragments, but not the variants. Without claiming a promoter activity for the sequence variants, Applicant fails to teach how to use the non-functional variants.
Even if the variants are required to have promoter activity, Applicant does not provide sufficient guidance as to how to make and use the claimed genus of sequence variants.  As discussed supra in the rejection under the written description requirement, the prior art teaches that promoter function can be adversely effected by relatively minor changes to the sequence of the promoter.
Therefore the specification is not enabled throughout the broad scope of the claims.  Given, e.g. the lack of teachings provided by Applicant, The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Therefore the claimed invention is not enabled because using a variant of SEQ ID NO:148 to express a heterologous nucleic acid sequence in a plant is unpredictable.  The function is unpredictable because, in part, SEQ ID NO:148 itself was not well characterized as a promoter  at the priority date of the instant application and, additionally, the effect of making widespread changes to the nucleotide sequence is uncertain.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:148 to function as a promoter within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing promoter sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of SEQ ID NO:148 with no guidance as to which one could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.


35 USC § 102 – Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 6, 9, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fincher et al., WO 01/44457 A2, published 21 June 2001.
Claims 6 and 13 are rejected under 35 USC 112(b) supra. For the purposes of examination, fragments of the claimed promoters are interpreted as requiring some form of promoter activity.  A TATA box is accepted in the art as having promoter activity.  E.g., Fincher et al., p. 14.  Fincher et al.’s SEQ ID NO:220 comprises the sequence TATA in several places. Claim 6 reads on fragments of instant SEQ ID NO:148 with no lower limit on the fragment size and thus reads on the sequence “TATA.”  Therefore Fincher et al., which also describes promoters with a TATA box, anticipates claim 6.
Fincher et al. claims a transgenic crop plant comprising its promoter (claim 33) and thus anticipates claims 9, 12 and 17.  Fincher et al.’s claim 48 anticipates instant claim 13.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 6, 9, 12-13 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the pending claims of copending Application No. 16/938,550 (‘550 Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. 
Claims 6-17 of the ‘550 application, which is a sibling of the instant application,  relate to promoters but recite a different SEQ ID NO.  For the purposes of examination, fragments of the claimed promoters are interpreted as requiring any form of promoter activity.  A TATA box is accepted in the art as having promoter activity.  E.g., Fincher et al., p. 14.  SEQ ID NO:148 comprises the sequence TATA in several places.  Claims 6 and 13 read on fragments of SEQ ID NO:148 with no lower limit on the fragment size and thus reads on the sequence “TATA.”  The pending claims of the ‘550 Application are the same except for the recited SEQ ID NO but that recited SEQ ID NO also has TATA boxes.  


10.	Claims 6, 9, 12-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,173,121 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.  
For the purposes of examination, fragments of the claimed promoters are interpreted as requiring any form of promoter activity.  A TATA box is accepted in the art as having promoter activity.  E.g., Fincher et al., p. 14.  SEQ ID NO:148 comprises the sequence TATA in several places.  Claims 6 and 13 read on fragments of SEQ ID NO:148 with no lower limit on the fragment size and thus reads on the sequence “TATA.”  The claimed SEQ ID NO:43 in U.S. Patent No. 7,173,121 B2 also comprises the sequence TATA.  


11.	Claims 6, 9, 12-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,402,667 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.  
For the purposes of examination, fragments of the claimed promoters are interpreted as requiring some form of promoter activity.  A TATA box is accepted in the art as having promoter activity.  E.g., Fincher et al., p. 14.  SEQ ID NO:148 comprises the sequence TATA in several places.  Claims 6 and 13 read on fragments of SEQ ID NO:148 with no lower limit on the fragment size and thus reads on the sequence “TATA.”  The claimed SEQ ID NO:361 in U.S. Patent No. 7,402,667 B2 also comprises the sequence TATA.  


12.	Claims 6, 9, 12-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,179,904 B2.  
For the purposes of examination, fragments of the claimed promoters are interpreted as requiring some form of promoter activity. A TATA box is accepted in the art as having promoter activity. E.g., Fincher et al., p. 14.  Fincher et al.’s SEQ ID NO:220 comprises the sequence TATA in several places. Claims 6 and 13 read on fragments of SEQ ID NO:2 with no lower limit on the fragment size and thus reads on the sequence “TATA.” The claimed SEQ ID NO:361 in U.S. Patent No. 7,179,904 B2 also comprises the sequence TATA. 

Conclusion
13.	No claim is allowed.

Allowable Subject Matter
14.	SEQ ID NO:148 itself appears to be free of the prior art when used as a promoter to drive expression of, e.g., an operably linked coding sequence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663